Eastertt Disttfict

DIVISION THREE
DANELLE M. FRANTZ, ) No. EDl02647
rv’lo'a DANELLE M. SHIPP, )
) Appeal from the Circuit Court of
Appellant, ) St. Louis County
) 09SL-DR05 188-01
vs. )
) Hottorable 'i`homas .l. Frawiey
DAVID B. FRANTZ, )
) Filed: l\/larclt 15, 2016
Respondent. )

OPINION

Danelle l\/I. Shipp (“l\/Iotlter") appeals the trial court’s judgment that modified the final
decree of divorce ("Fiiial Dec1'ee") between her and her former liusi)artd, David B. Frantz
("Fatlter"), and found her in conteinpt for interfering with Fatlrer’s exercise of his visitation
rights vvitlt their minor son, C.F. (“Cltild”). fn her several points on appeal, Mother claims that
the trial court erred (i) by finding her in contempt and ordering her to reimburse Fatiter for
certain of his litigation travel expenses, attorney’s fees, and losses on airfare (Poi.=rts I, H, and
VII); (2) by avvardirig Father joint legal and physical custody of Child (Poz'nts 111 rand IV); (3) by
allowing Fatlter’s parents to exercise his physical custody rights in his absence (Poz`m‘ V); (4) by
ordering that Mother pay 35% of Cliild’s transportation expenses for his visits with Fatliet' (Por`nr
VI); and (5) by failing to make certain changes to the visitation provisions of the Final Decree as

requested in her counter-niotioii to modify (Poinf VIII).

We sumniariiy deny Mother’s Points iV, V, Vi, and VlIl. On these ciaims, we find that
an opinion reciting the detaiied facts and restating the principles of law would have no
precedential value. Ptirsuarit to Rule 84.l6(b), we have provided the parties with a
rnemorandirin, for their information only, setting forth the reasons for our rejection of those
points on appeal.

Hoxvever, Motiier’s reniairiiiig points on appeal require our consideration in this
published opinion. We disniiss Mother’s appeaf of the trial court’s contempt judgment because
as an unexecuted judgnient, it is interlocutory and iinappealable. We affirm as to ail remaining
points.

Faetual and Procerlural Backgrotzrid

On June 15, 2009, the District Court of Collin County, Texas, entered the Final Decree
dissolving the rnarriage of Mother and Fatlier. The Final Decree appointed Mother "soie
managing coriservator" and Fatlier "possessory conservator" of Child. Mother registered the
Final Decree in the Circuit Court of St. Louis County, Missouri.

In eariy 20!3, Fatlier i`iled his inotion seeking a farnily access order. Fatlier aiieged that
Mother' had interfered with his visitation rights tinder the Fiiial Decree. He requested that the
court assess against Mother his reasonable expenses incurred as a result, inciudirig his attorney’s
fees and litigation travel expenses Fatliei' also fried a motion to inodify the Final Decree in
which he asked the court to award him joint legal and physical custody of Child. Father asserted
that Motlier’s repeated violations of the decree constituted a substantial change in circumstances
niakiiig it necessary to inodify the decree to serve Child’s best interests

Suhseqtxently, Father filed his proposed patenting plan requesting that Mother be ordered

to pay half of the transportation expenses for Chiid’s visits \vitii Father. In addition, Father filed

Here, the trial court found that Mother had intentionally and \villftlily interfered with the
exercise by Father of his visitation rights with Child, and that she had failed to conipiy with her
obligation under the decree to encourage love and respect between Fathei‘ and Child. 'l`he court
stated that l\/lother thus placed her ovvn selfish interests ahead of the best interests of Child, and
that her efforts to alienate Fathei' from Child were in di1'ect contravention of the best interests of
Child. On that basis, the trial court concluded that a substantiat change had occurred as a result
of which the best interests of Child required that Father be a\varded joint legal custody.

We find that the record here supports the court’s findings and conclusion Father testified
that Mother several times denied his requests to access Child’s educational and heaith care
information, and to place Father on school records as an emergency contact Further, Mother
stopped tlsiiig Child’s legal surnanie, which came from Father, and referred to Chiid using the
surname of her new iiusband. This allowed her to list her new iiusband as Ciiiid’s “fatiier" on
school records in an attempt to keep the schooi from contacting Father. And most egregiously,
l\/iother repeatedly interfered with Fatlier’s court-ordered visitation with Child, often by
improperly forcing him to forfeit some of the days of a visitation period, or by failing to respond
to or even aci440 S.W.3d 529,

ll

536 (Mo.App.E.D. 20]4), thatjoint legai custody is inappropriate where parents are unwilling or
unable to share the rights and responsibilities of raising their children.

We a1'e not persuaded by l\/lotlier’s argument. We note that "[j]oint legal custody is not
always or necessariiy inappropriate tiierely because there is some level of personal tension and
hostility between the fortner spouses, ‘proviclea' flint there is substantial evidence that despite this
acrimony the parties nonetheless have the abiiity and willingness to fundamentally cooperate in
making decisions concerning their child’s ttpbritigiiig."’ fn re itdcn'riczge of M.A., 149 S.W.3d
562, 569 (Mo.App.E.D. 2004) (quoting M€Criziley v. Schenkel, 977 S.W.Bd 45, 50-51
(Mo.App.E.D. 1998); .s'ee also Shockley v_ Shockle », 882 S.W.Zd 775, 776-77 (Mo.App.E.D.
1994). Aiso, given the specific circumstances of this case, we einpitasize that section
452.375.5(]) dictates that joint custody shall not be denied solely because one parent opposes it.

Here, the trial court concluded that "[a]riy inability of [Fatlier] and [Mother} to
communicate on issues affecting [Child] is the product of [l\/lotlter’s} refusal to consider that
[Fatlier’s] opinions have inerit"--i.e., her bare ttnwiilitigtiess to cooperate And indeed, the
court’s findings reflect that Father atteinpted inultiple times to cormnunicate with her in the
manner required to make shared decisions about Child’s education, medical care, and visitation
schedule, but that Mother often rebuffed or ignored hiin.

With regard first to Child’s education and niedicai care, the court found that in Fall 2009,
Father requested from Mother the names of and contact information for Child’s school and
pri)nary physician six times before receiving a response. l\/lother responded more than three
nionths after Father’s initial request, and only after he threatened legal action. Also, when Father
initially requested medical and educational information, he aiso requested pursuant to provisions

of the Finai Decree that his name aiways be listed on Chiid’s school enrolhneiit paperwork as an

!2

emergency contact, and that he always be allowed access to parent~teacliei' conference reports
and Child’s other personal educational information. However, in disregard of Father’s request
and in violation of the decree, Motlier enrolled Child at a different school without telling Fatlier,
failed to include his name on the einergency contact forin, and told the school not to talk to
Father over the phone or give him any information. She also clianged Child’s prirnary physician
without teiling Father and failed to inform him that Child had been admitted to a hospital after
being involved in a car accident and had also tmdergone inultiple treatments for chin lacerations
from bicycle accidents

Turning to Child’s visitation with Father, the court found that Father atteinpted to
cooperate with Mothel' in planning visitation so that it best served Child’s welfare-so that, in
line with Missotn'i public policy in section 452.375.4, it did not deny Child frequent and
ineaniiigfui contact with both parents tinder the court-ordered visitation schedule-but Mother
several times rejected or ignored Fatlier‘s efforts to work with her. The court found that in
Sunnnei' 2009, Father suggested in an email to Mother that they arrange Child’s visitation so
Child would have the ainount of summer vacation contact with him provided for in the Finai
Decree_forty-two days-but would still be able to celebrate his birthday with Motlier, even
though Child’s birthday fell within Fatlier’s parenting time tinder the Final Decree. Ho\vever,
Mother' failed for more than a inonth to respond to Father’s visitation proposai, and \vheii she
finally responded-weeks after he sent a confirmation ernail informing her that "everytiiiiig
[was] still on track for the dates and the itinerary sent" at the beginning of the stnnmer, and only
three days before the proposed visitation was to begin-wshe provided no explanation for ignoring
his emails and merely chastised him for what she alleged was a failure on his part to follow the

Final Decree’s notice requirements for stnnmer visitation Ftirther, she denied Fatlier’s proposed

13

visitation, and as a result he spent only two lion-consecutive weeks with Child. Mother allowed
this because she was "feeliiig charitable," but required that Father coinmunicate with Child over
the computer because otherwise she worried she was leaving Child with a "total stranger."

The court also found that in F all 2010, when Mother requested-in response to Fatlier’s
plan for Christinas visitation-»-that he pick up Child from Salt Lake City because two of her
sister’s children were being married in Utah during the Cliristinas holiday, Father offered to
switch Cliristinas visitation periods so Child could attend the \veddirigs with Mother and return to
St. Louis for pickup by Father. But Mother rejected Father’s offer, requiring Child to stay with
her to attend the vveddiiigs and cutting into Child’s Christrnas visitation with l`~`atlier. Mother had
no right to insist that Father pick up Child from Salt Lal233
S.W.3d 786 (Mo.App.E.D. 200'7), and all other cases in which neither parent shows the l
willingness or ability to connnunicate about and niake shared decisions affecting their child’s

welfare.

14

Conclusion
F or the reasons stated above, we dismiss Motlier’s appeal of the trial eourt’s contempt

judgment because as an llnexeetlted judgment, it is interlocutory and lmappealable, and we

affirm as to all remaining points.

 
     

owd, .h

Robert M. Clayton III, P.J., and
lawrence E. Mooney, J., concur.

15

an application for a show cause order and a motion tbrjtldgii'ietit of contempt in which he alleged
violations by Mother of his rights under the Final Decree and sought as relief his litigation travei
costs, attorney’s fees, and reimbursenient for his losses on airfare resulting from l\/Iother’s
conduct that Father alleged was contuinacious.

The case proceeded to trial on these tnotions, and thereafter the trial court entered its
judgment lnodifying the Final Decree and fotind i\/lotiiei' in contempt. The court ordered that
Motlier pay Fatlier $3,300.00 for his iosses on airfare resulting from her contnntaciotis conduct,
attorney’s fees totaling $7,500.00, and litigation travel expenses of $2,728.73. This appeal
follows.

Stalldartl of Review

in a court-tried case, we affirm the judgment below if it is supported by substantial
evidence, is not against the weight of the evidence, and does not erroneously declare or apply the
law. fn the iilc:tte)' of S..f.lia'., 453 S.W.3d 340, 342 (Mo.App.E.D. 2015) (citing Mzrrplv_t) v.
Carron, 536 S.W.Zd 30, 32 (Mo.banc 1976)). We view the evidence in the light most favorable
to the trial court’s judgment, disregarding all contrary inferences and evidence. Icf. at 342-43
(citing Wc)ocis ex re!. Woods v. Co:;v, 192 S.W.3d 450, 458 (Mo.App.S.D. 2006)).

We note also that an appeliaiit faces a heavy burden to overturn the trial court's decision
relating to an avvard of child custody. Keel v. Keel, 439 S.V\".$d 866, 875 (Mo.App.E.D. 2014)
(citing L:`ndsey v. Lindsey, 336 S.W.$d 487, 494 (Mo.App.E.D. 201 i)). ln reviewing a custody
avvard, we presume the trial court considered ali the evidence and inade its a\vard in the best
interests of the child "because of the trial conrt's unique position for determining credibility,
sincerity, character and other iritatigib|es of witnesses that might not be completely revealed by

the record." Id. (citing Lalznnonciiere v. Lrr!zr)no)rd:`ere, 293 S.W..'Sd 110, 116 (Mo.App.E.D.

2009)). We tnake this presumption also because the trial court has "an affirmative duty to
determine what is in the [child‘s] best interests." ld. (citing Lindsey, 336 S.W.3d at 494). "We
therefore accord a trial court's cleterniinatiori regarding child custody greater deference than in
other cases." Id. (citing Fltrfhers v. Flatlrer.s', 948 S.W.Zci 463, 471 (l\/Io.App.W.D. 1997)). We
will not disturb a triai eourt's custody determination unless we are firmiy convinced that the
welfare of the child requires some other disposition. ]d.
Points I, II, and VII

In Points l and II, Mother claims the trial court abused its discretion in finding her in
contenipt for interfering with Father’s visitation rights, and erred in ordering that she reinibtlrse
Father for his litigation travel expenses, attorney’s fees, and losses on airfare resuititig from her
interference with visitation. Because Father has not yet executed on the trial court’s conteinpt
judgment, it is interlocutory and ttnappealable. Tlius, we dismiss Mother’s appeal as to the
propriety of the contempt finding and the reiated order that Mother reimburse Fatlier for his
losses on airfare. Ho\vever, the trial court’s orders that Mother reiinbttrse Father for his
attorney’s fees and litigation travel expenses are independently appealable, and \ve find that the
court did not err in ordering such relief. First, in ordering such reimbursement the court did not,
as Mother argues in Point VIi, go beyond the scope of the pleadings. And second, avvardiiig
Father attorney’s fees and litigation travei expenses was entirely proper here because Father
prevailed on the issue of \nodif`rcatioti and the court found that Mother acted contumaciously to
interfere \-vitli Fatiier’s visitation rights.

The Coiiteinpt .ltldginent
Like otherjudgineiits, a civil contemptjlidgiiieiit is appealable oniy if it is tinal. See fn re

i'vifarrr'age of Cro\-t» & Gilrnr)re, 103 S.W.3d 778, 780 (Mo.banc 2003); see czlso section

512.020.5'. if a judgment of corrteinpt is not final, we lack jurisdiction to review it and inust
dismiss any appeal disputing its propriety. Id. (citing City ofSl. Loui.s' v. Huglies, 950 S.W.Zd
850, 852 (l\/Io.banc 1997)). For purposes of appeal, a civil contempt order is not final until
"enforced." Id. at 781; see o!.s’o Ba.r`!ey v. Ainon, 941 S.W.2d 657, 658 (Mo.App.E.D. 1997) ("Aii
order finding a party in contempt is interlocutory in iiature and not appealable untii it has been
enforced."). Wiien enforcement occurs depends on the reinedy. 111 re Mar'riage of Crois» &
Gii'niore, 103 S.W.3d at 781. Wiien the remedy is a fine, the contempt order is "enforced" when
the party who moved for contempt executes on the fine. Id. (citing Um`on Hi!! Honzes A.ss ’n, Inc.
v. RET Develoj)inent Cor',o., 83 S.W.Bd 87, 92 (Mo.App.W.D. 2002)). Here, Father has not
executed on the fine ievied against l\/lother to reiniburse him for the iosses on airfare he sustained
resulting from Mother’s interference with his visitation with Child. Thus, the contempt order has
not been enforced and remains interlocutory and unappealabie untii Father executes on the fine.

Mother argues that because the reniedy of a fiat $3,300 fine does not coerce her to
comply with the trial court’s contenipt order, it lacks an enforcement provision and is either
enforced \vhen entered-»and thus is appeaiable-»oi' is an irregular and void order that must be
vacated. We disagree

judicial sanctions in civil contenipt proceedings may, in a proper case, be employed for
either or both of two purposes: to coerce the defendant into compliance with the court’s order,
and to conipeiisate the conipiainaiit for iosses sustained. Unilec! S!ales v. invited Mine I%Voi'ker's
ofAizv., 330 U.S. 258, 303-04 (£947); see also Oa'om v. Lc:ngston, 213 S.W.Zd 948, 951-52
(Mo.banc 1948) (“A proceeding for civil contempt has as its object reinediai punislnnerit by way

of a coercive imprisonment, or by a co)rtperisrri‘oi'y_fine, payable to the coinpiaiiiaiit.") (einpiiasis

§ All statutory references are to RSMo 2000 tiniess otherwise indicated.

5

added); K. Khan, Inc. v. li’o)'ffranz, 983 S.\N.Zd 539, 541 (Mo.App.E.D. !998) ("A court may
levy a compensatory fine against the violator payabie to the plaintiff."). Because of the
discretion normally accorded to a trial court in issuing and fashioning coritempt orders (.s'ee
Inrernat:`orzal Mo!or Co., Inc. v. Bogliosr`an rldoior Co., 870 S.W.Zd 843, 847 (l\/Io.App.E.D.
1993)), fines for civil conte1npt need not be liniited to per diem fines that expire upon
compliance with the order, but may be cornpensatory. fn re ll/l'r:rric:ge o_j`Hzrnr, 933 S.W.Zd 437,
448-49 (Mo.App.S.D. l996) (citing North Dakota ex rel Yozmg v. Clavin, 715 S.W.§Zd 25, 26
(Mo.App.W.D. 1986)). And although compensatory fines for civil contempt must be related to
the actual damages suffered by the injured party, Hrm't, 933 S.W.Zd at 449, the triai court’s
judgment here leaves no doubt that the $3,300 levied against Mother directly relates to the losses
on airfare Father' sustained resulting from l\/Iotlier’s interference with his visitation \vitli Chiid.
Because Father may enforce the trial court’s conternpt judgment whenever he chooses to
execute on the compensatory fine for his losses on airfare, the conte\npt judgment does not lack

an enforcement rneclianisrn. The contempt judglnent is not irregular or void, nor was it enforced

when entered And it does not piace Mother' in \vhat she rnisidentifies as a kind of "ptirgatory."
Because Mother' has not shown that she is unable to pay the $3,300 fine, she rnay pay it and

escape her tmdesirable position as a civil contemnor at any time.

Conseqtlently, until i"ather' enforces the contenipt judgment and renders it final and
appealable, we lack jurisdiction to determine the propriety of the contentpt judgment and the
order arising from it for Mother to reinil)urse Father for his losses on airfare resulting from
Mother’s interference with his visitation with Child. Accordingiy, we disiniss l\/fother’s appeal

as to those issues.

Attorirey’s Fees and Litigation Travef Expenses

The attorney’s fees and costs awarded to a party inoving for contempt are a “‘different
matter entireiy’ from the contempt order [because] an award of attorney’s fees and costs ‘is not a
portion of the civil coritenipt order itself[,] which is [eneaiit] solely to coerce coinpliance.""
Bruns' v. Brzrns, 186 S.W.3d 449, 452 (Mo.App.W.D. 2006) (qtlotiiig Ci!y of Pcrgecicz!e v. Taylor,
790 S.W.Zd 5l6, 518 (Mo.App.E.D. 1990)). Althougii "the trial court’sjudgalicrit of contempt is

not presently reviewable on appeal, . . . lack of jurisdiction to review the tmderlying contempt

)

judgment does not prevent [review of] the trial court’s award of attorneys’ fees.’ Corrrtnej» v.

Cozrr'fney, 458 S.W.3d 462, 480 (Mo.App.E.D. 2015). An award of attorney’s fees or costs
ernanating from a civil contenipt action "is separate from the order and judgment of civii
contempt," and "is appealabie independent of the contenipt _iudgxnelrt." Id. (citing Enrrrzons v.
E)nnzon's, 310 S.W.Bd 718, 726 (Mo.App.V‘r`.D. 201{))). 'fhus, we have jurisdiction to determine
whether the trial court property ordered Mother to reiinbtlrse Father for his attorney’s fees and
litigation travel expenses

Turiiiiig to that analysis, we note that the trial court’s authority to order that Motliei'
reimburse Fatliei' for his attorney’s fees and litigation travel expenses springs from rnult§ple
sources. First, the trial court’s ability to award attorney’s fees and costs in Chapter 452 corrfernpf
cases such as this one fiows from the court’s inherent powers and not from any particular statute.
Id. (citing B."uns, 186 S.W.?)d at 452-53}. "Uztdet' its inherent powers, the trial court has the
atlthority to assess attorneys’ fees in civil cases for willful disobedience of a court order." Id.
(citing Brzzns, 186 S.W.3d at 453). And "[s}tlch fees are assessed against the party violating the
court’s order ‘as part of the expenses and costs incurred by the cornplainant in the prosecution of

the contempt proceedings.’” Ia'. (quoting Brzrns, §36 S.W.3d at 452).

Second, section 452.355.1 authorizes the trial court, "after [it has] consider{ed] all
relevant factors including the financial resources of both parties, the merits of the case and the
actions of the parties during the pendency of the action," to baiance the equities and "order a
party to pay a reasonabie amount for the cost to the other party of inaintaining or clefending any
proceeding pursuant to section 452.300 to 452.415 and for attorney’s fees." Thus, because
Father brought this action under Chapter 452, the court after considering all the relevant factors
here had the discretion to order Mother' to pay a reasonabie amount for Fatlier’s costs in
rnaintaining the action, including his attorney’s fees.

Tltird, section 452.400.7 provides in relevant part:

[T}he reasonable expenses incurred as a result of denial or interference with custody or

visitation, including attorney's fees and costs of a proceeding to enforce visitation rights,

custody or third-party custody, shall be assessed, if requested and for good cause, against

the parent or party who unreasonably denies or interferes \vith visitation, custody or third-

party custody.
Under this section, the trial court may assess such costs to the offending party even where the
court also orders that party to pay those costs to compensate for contumacious cottduct. See
Section 452.400.7 ("In addition, the court may trtilize any and all povvers relating to contempt
conferred on it by iaw or rule of the Missotlri supreme court.").

Accordingi),', here the trial court had the authority to grant proper requests by Father in
his motion seeking a t`aniiiy access order and in his motion for judgment of contempt, to assess
against Motiier_wlioin the court found had interfered with Fatlrer’s exercise of his visitation
rights_Fatlier’s reasonable expenses incurred as a result of that interference, including his
attorney’s fees and litigation travel expenses lt simply does not Inatter, as Motlier suggests in

Point VII of her appeal, that Father did not request specifically in his tnotion to modify that the

trial court order reimbursement of his litigation travel expenses He requested such expenses in

his family access order motion and in his motion forjudgiiieiit of contempt Such relief was not,
therefore, “beyond the scope of the pleadings."

Consequeiitly, in light of the trial court’s clear authority_steinming from at least three
different sources-to order that Mother pay Father’s attorney’s fees and litigation travel
expenses, we must affirm the court’s order unless it constitutes an abuse of discretion. See
Brtrns, 186 S.W.Ed at 453 (citing Yeager' v. Yecrger, 622 S.W.Zd 339, 343 (Mo.App.E.D. 198}))
(“A trial court's award of attorney‘s fees [or other costs incurred in prosecution] in a civil
contempt action \vill be reversed only when the trial court has abused its discretion."). Here,
because Father prevailed on the issue of modification and the trial court found that Mother acted
contumaciousiy to deprive Father of his visitation rights, the court did not abuse its discretion in
ordering that Motlier pay Father’s attorney’s fees and litigation travel expenses. Accordingly,
Points I and II are dismissed in part and denied in part, and Point VII is denied.

Point III

In Point ilI, Motlter asserts that the trial court erred in awarding Fatherjoiiit legal custody
of Child because there was insufficient evidence of a change in circumstances, and because
Father and Motl‘ier’s inability to cooperate prohibited the court as a matter of law froin awarding
joint ctlstody. However, because the trial court’s award of joint legal custody is supported by
substantial evidence, the court did not err as to Point IIl.

Section 452.410 provides the standard for inodification of a custody decree, Rzrssell v.
Rzrssel!, 210 S.W.Bd 191, 196 (Mo.banc 2007). Under that section, a court "shall not inodify a
prior custody decree unless . . . it finds, upon the basis of facts that have arisen since the prior
decree or that were ttnknowii to the court at the time of the prior decree, that a change has

occurred in the circumstances of the chiid or his custodian and that the modification is necessary

to serve the best interests of the child.” The l\/lissoiiri Supreine Court has stated that the change
in circumstances necessary to inodify a prior custody decree must be a "stibstatitial" onc.
Rirsse!l, 210 S.W.3d at 196 (citiiig Searcy v. Seedo)f_f§ 8 S.W.Bd t l3, l i? (Mo.banc 1999)).
Under this standard, "if one parent iiiterferes with the decretal rights of another, such
interference constitutes a changed condition that may justify and require a inodificatioii of
custody provisions." Keel, 439 S.W.3d 880 (citing In re C.NI)’., 998 S.W.Ztl 553, 557
(Mo.App.S.D. ¥999)). Likewise, "onc parent’s efforts to alienate a child from the other parent
[constitute} a changed condition that can form the bas_is for a change in custody." ld. (citing 1a
re C.BV.H, 998 S.W.2d at 557). Ciearly, "if a custodial parent interferes with another’s visitaticn,
it is relevant in determining ‘the ability and the willingness of parents to perform their ftinctioiis,’
and [in] determining ‘vvliicli parent is more likely to allow the child frequent and meaningful
contact with the other parent."’ S!et»eii v. Sfevens, 977 S.W.Zd 305, 308 (Mo.App.W.D. 1998)
(citing Li`ndei'l v. Coen, 896 S.W.Zd 525, 528 (MO.App.W.D. 1995)). In other words, a custodial
parent’s interference with the visitation rights of the other parent is relevant in determining a

child’s welfare or best interests. Id.

These rules and principles stem from section 452.375.4’s stateinent that "it is the pubiic
policy of [Missouri] that frequent, continuing and ineaniiigful contact with both parents after the
parents have separated or dissolved their inarriage is in the best interest of the child, except for
cases vvhere the court specifically finds that such contact is not in the best interest of the child."
Indeed, this Court has noted tiiat "[i}iiterfereiice by one parent with the other parent's decretal
rights is contrary to public policy and society's interest in assuring children frequent and
ineaningful contact with both parents.” Kee!, 439 S.W..'Sd at 880 (citing fn re C.N.H, 998

S.W.2d at 55'7).

10